NOT RECOMMENDED FOR FULL-TEXT PUBLICATION

                                        File Name: 14a0620n.06

                                                No. 12-4193                                      FILED
                                                                                          Aug 13, 2014
                             UNITED STATES COURT OF APPEALS                           DEBORAH S. HUNT, Clerk
                                  FOR THE SIXTH CIRCUIT

 THE LAMSON & SESSIONS CO.,                                 )
                                                            )
        Plaintiff-Appellant,                                )    ON APPEAL FROM THE
                                                            )    UNITED STATES DISTRICT
                  v.                                        )    COURT FOR THE NORTHERN
                                                            )    DISTRICT OF OHIO
 WILLIAM H. PETERS, et al.,                                 )
                                                            )
        Defendants-Appellees.                               )
                                                            )

Before: BATCHELDER, Chief Judge; GRIFFIN, Circuit Judge; BELL, District Judge.*

        ALICE M. BATCHELDER, Chief Judge. The Lamson & Sessions Co. appeals the

grant of summary judgment to the defendants on certain of its claims in this case arising out of a

Chapter 7 Bankruptcy adversary proceeding. For the reasons that follow, we AFFIRM.

                                                      I.

        In 1976, the Lamson & Sessions Co. purchased Youngstown Steel Door, a manufacturer

of steel rail-car doors, and operated it as a wholly-owned subsidiary. Being a traditional heavy

industry, Youngstown Steel Door had accumulated long-term obligations stemming from retiree

pensions and healthcare, union issues, asbestos, and other environmental contamination.

        In early 1988, Youngstown Steel Door began negotiations to sell its business to a new

company, Youngstown Steel Door Industries, Inc. (YSD), formed by its former executives,

including the named defendants herein, William Mundinger and William Peters. The other



        *
           The Honorable Robert Holmes Bell, United States District Judge for the Western District of Michigan,
sitting by designation.
                                                      1
\\ca6cin5\unpub\pending\14a0620n-06.txt



remaining defendant, Phil Dennison, was an accountant and a partner at Packer Thomas & Co.

accounting firm, who directed the annual audits of YSD’s financial statements.

         While the parties were negotiating, several Youngstown Steel Door retirees brought a

class action to enjoin the sale, naming as defendants Lamson, Youngstown Steel Door, YSD, and

Youngstown Steel Door’s retiree benefit plan. These lawsuits were proceeding in state court.

         On March 9, 1988, Youngstown Steel Door and YSD finalized the sale in a “Purchase

Agreement,” in which YSD acquired the business and assets, as well as certain liabilities

stemming from health care and pension claims.           But the Purchase Agreement specifically

excluded liability from the pending class-action lawsuits.      Lamson was not a party to the

Purchase Agreement.

         On August 31, 1988, the class-action defendants (specifically, Lamson, Youngstown

Steel Door, and YSD) settled the class-action lawsuits by signing two Settlement Agreements

with the classes of retiree plaintiffs. In the Settlement Agreements, YSD agreed to continue

paying retirement and healthcare benefits for 15 to 22 years, Youngstown Steel Door guaranteed

YSD’s agreement, and Lamson guaranteed Youngstown Steel Door’s obligation. YSD operated

the business and paid these benefits for almost 15 years, at a cost of approximately $40,000 per

month.

         In November 2001, YSD obtained an unexpected windfall of almost $4 million when its

long-time health insurance carrier demutualized. Acting on the advice of corporate counsel,

outside counsel, and its outside accountant (Phil Dennison of Packer Thomas, who determined

that YSD had sufficient retained earnings to make the shareholder distribution), YSD distributed

most of this money to its remaining shareholders; i.e., to Mundinger and Peters. In late 2002,

YSD also spun-off its wholly-owned subsidiary, Triax-YSD Inc., to those shareholders at a total

value of $1,241,347, according to the district court.

                                                 2
\\ca6cin5\unpub\pending\14a0620n-06.txt



         In early 2003, YSD contacted a bankruptcy and restructuring attorney to discuss the

possibility of YSD’s filing bankruptcy because YSD had been losing money for several months

and was running out of credit availability. YSD did not file for bankruptcy at that time; rather, it

decided to cut its expenses by defaulting on the $40,000 per month retiree payments, which

would cause responsibility for those payments to revert to Youngstown Steel Door, and then

Lamson, pursuant to the Settlement Agreements from the class actions.

         On April 3, 2003, YSD notified the retirees that it would no longer pay the benefits, thus

declaring itself in “default” under the Settlement Agreement.        In response, Lamson loaned

money to YSD, evidenced by certain promissory notes and secured with a mortgage, so that

YSD could continue to pay the benefits. Using this money, YSD paid benefits for another year.

         In April 2004, YSD’s main creditor foreclosed on YSD, requiring the sale of its assets to

a third party and rendering YSD defunct. From the proceeds of the sale, YSD repaid Lamson’s

loans and Lamson released its liens. Lamson assumed the YSD retiree benefit payments.

         On July 9, 2004, Lamson sued YSD, Mundinger, and Peters in state court, claiming

breach of contract, fraudulent transfer, breach of fiduciary duty, and unjust enrichment. Almost

a year later, YSD filed for Chapter 7 bankruptcy, removing Lamson’s lawsuit to the bankruptcy

court. The bankruptcy court stayed the claims against YSD and appointed a bankruptcy trustee.

         The bankruptcy court substituted the trustee as the plaintiff for the claims of fraudulent

conveyance and breach of fiduciary duty, because those claims were common to all unsecured

creditors. Lamson remained the plaintiff for its claims against Mundinger and Peters personally

for alter ego breach of contract and unjust enrichment. Lamson filed amended complaints,

naming Dennison and Packer Thomas on claims of tortious interference with contract, and

adding YSD’s in-house counsel as a defendant. The district court, acting on a joint motion,

withdrew the bankruptcy reference and transferred the proceeding to the district court.

                                                 3
\\ca6cin5\unpub\pending\14a0620n-06.txt



         The defendants moved for summary judgment on several of the claims and, in separate

orders, the district court granted summary judgments. Only four are before us on appeal:

         1. Lamson’s claim of alter ego breach of contract, for breach of the Purchase
            Agreement1, against Mundinger and Peters. The district court granted
            summary judgment, holding that Lamson (1) was not a party to the Purchase
            Agreement; (2) could not show a breach of the Purchase Agreement; and (3)
            had not claimed a breach of the Settlement Agreement. [R. 101]
         2. Lamson’s claim of tortious interference with contract against Mundinger and
            Peters. The district court granted summary judgment, holding that the claim
            must fail because Lamson could not show a breach of contract, which is a
            prerequisite element to this cause of action. [R. 101]
         3. Lamson’s claim of tortious interference with contract against accountants
            Dennison and Packer Thomas. The district court granted summary judgment,
            holding that (1) Lamson could not show that the accountant’s advice
            proximately caused the YSD directors to breach the contract — rather,
            Lamson itself had argued that the YSD directors acted regardless of any
            advice; (2) the statute of limitations had expired; and (3) under Ohio law,
            recovery was barred by the economic-loss rule. [R. 100]
         4. Lamson’s claim of unjust enrichment, based on the loans in 2003, against
            Mundinger and Peters. The district court granted summary judgment, holding
            that this claim must fail as a matter of Ohio law due to the existence of an
            express contract, that being the promissory notes secured by a mortgage, and
            full repayment of those loans. [R. 101]

         On August 14, 2012, the district court announced that the parties had settled and

dismissed all outstanding claims, which rendered the forgoing grants of summary judgment final

and appealable. On September 13, 2012, Lamson appealed the judgments on these four claims.

                                                         II.

         The district court decided all of these issues on summary judgment, so our review is de

novo. See Keith v. County of Oakland, 703 F.3d 918, 923 (6th Cir. 2013).




         1
           The district court stated: “Lamson does not contend a breach of the Settlement Agreement, rather it limits
its breach of contract action solely to the assumption and indemnification clauses in the Purchase Agreement as the
obligations breached by YSD.” Lamson did not move the district court to reconsider, nor did it ever attempt to alert
the court that it had misunderstood Lamson’s argument or overlooked any portion of Lamson’s argument.


                                                         4
\\ca6cin5\unpub\pending\14a0620n-06.txt



                  A. Breach of Contract and Tortious Interference with Contract

         Lamson argues that YSD breached its contract when it discontinued payment on the

class-action retiree benefits and that the individual defendants (Mundinger, Peters, Dennsion)

tortiously induced the breach of that contract (i.e., interfered with the contract). There are two

contracts subject to consideration: the Purchase Agreement and the Settlement Agreements.

         Because the Purchase Agreement specifically excludes the liabilities stemming from the

retiree class actions, the Purchase Agreement does not compel YSD to make these payments.

The absence of a binding contract on this issue means there could be no breach of contract. See

Donner v. Snapp, 649 N.E.2d 42, 44 (Ohio App. 1994) (stating the elements for breach of

contract).

         While the Settlement Agreements do compel YSD to pay the class action benefits, the

Settlement Agreements also anticipate the possibility of YSD’s default and, therefore, include

provisions for Youngstown Steel Door’s and Lamson’s guarantees.               More importantly, the

Settlement Agreements contain no requirement that YSD reimburse or indemnify Youngstown

Steel Door or Lamson for payments made pursuant to those guarantees.                  Absent such a

requirement, YSD could not have breached the Settlement Agreements for failing to reimburse

or indemnify Lamson.

         Finally, tortious interference with a contract requires the plaintiff to prove, as an element,

an actual breach of contract. See Fred Siegel Co., L.P.A. v. Arter & Hadden, 707 N.E.2d 853,

858 (Ohio 1999). Because Lamson can prove no breach of contract as to either Agreement, it

cannot satisfy this element and cannot prove tortious interference with contract.

         B. Breach of Quasi-Contract and Tortious Interference with Quasi-Contract

         On appeal, Lamson also argues quasi-contract, or implied-by-law contract, because “the

law implies an obligation of a principal debtor to reimburse his guarantor for any amount that the

                                                   5
\\ca6cin5\unpub\pending\14a0620n-06.txt



guarantor is required to pay on the guaranteed indebtedness.” Mutual Finance Co. v. Politzer,

256 N.E.2d 606, 610 (Ohio 1970). But a quasi-contract is not the same as an actual contract:

         In contracts implied in law there is no meeting of the minds, but civil liability
         arises out of the obligation cast by law upon a person in receipt of benefits which
         he is not justly entitled to retain and for which he may be made to respond to
         another in an action in the nature of assumpsit. Contracts implied in law are not
         true contracts; the relation springing therefrom is not in a strict sense contractual
         but quasi-contractual or constructively contractual. In truth contracts implied in
         law are often called quasi contracts or constructive contracts.

Hummel v. Hummel, 14 N.E.2d 923, 925-26 (Ohio 1938) (citing Columbus, Hocking Valley &

Toledo R.R. v. Gaffney, 61 N.E. 152, 153 (Ohio 1901)); see also Gross v. Fizet, No. 98-ca-68,

1999 WL 225417, *7 (Ohio App. March 31, 1999).

         The district court did not consider or rule on Lamson’s quasi-contract claim, and perhaps

for good reason. Lamson did not assert this quasi-contract theory in any of its four amended

complaints. Lamson did not argue quasi-contract in its motion for summary judgment; nor did it

raise this quasi-contract claim in its written opposition to the defendants’ motion for summary

judgment. Lamson did not seek leave to submit a sur-reply or any additional briefing on this

argument, either before or after it raised it verbally at oral argument before the district court.

         Given that in this circuit we routinely deem arguments waived when raised only verbally

and not in the written briefs, see Humphrey v. U.S. Att’y Gen. Office, 279 F. App’x 328, 331 (6th

Cir. 2008), it would ill behoove us to hold a district court in error for ignoring such an argument,

and would contravene established case law. See Maher v. Int’l Paper Co., 600 F. Supp. 2d 940,

948 (W.D. Mich. 2009) (holding that “this court will not consider an argument that is raised for

the first time at oral argument”); Keys v. Dart Cont. Corp., No. 1:08-cv-00138, 2012 WL

2681461, *7 (W.D. Ky. July 6, 2012) (holding that “the [c]ourt will not consider Plaintiff’s

argument regarding her retaliation claim raised for the first time at oral argument”). We find that

Lamson waived this argument for failure to raise it properly in the district court.


                                                   6
\\ca6cin5\unpub\pending\14a0620n-06.txt



         But even if Lamson could recover on its quasi-contract theory, it has no claim for tortious

interference with a quasi-contract. A quasi-contract is not a contract, it is a legal fiction — it is

not possible to interfere with a quasi-contract. And, in this case, the defendants could not even

have attempted this impossibility because they did not know there was such a thing as this quasi-

contract. It appears that even Lamson’s lawyers did not know until late in the proceedings.

                                          C. Unjust Enrichment.

         Finally, Lamson argues for recovery on a theory of unjust enrichment, claiming that it

conferred benefits in the form of loans to YSD (secured with promissory notes and a mortgage)

that unjustly enriched Mundinger and Peters as YSD’s shareholder/directors. Lamson concedes

that YSD repaid these loans in full, so it suffered no direct damages, but argues that because

Mundinger and Peters used this money for further profit, they were unjustly enriched.

         If that were the law, then virtually any lender could claim unjust enrichment against any

borrower who uses the loan to his advantage (profit). But that is not the law. Unjust enrichment

requires that the defendant retained the benefit “under circumstances where it would be unjust to

do so without payment.” See Hambleton v. R.G. Barry Corp., 465 N.E.2d 1298, 1302 (Ohio

1984); see also Ullmann v. May, 72 N.E.2d 63, 67 (Ohio 1947) (“A person is not entitled to

compensation on the ground of unjust enrichment if he received from the other that which it was

agreed between them the other should give in return.”). There is no unjust enrichment here.

                                                   III.

         For the foregoing reasons, we AFFIRM the judgments of the district court.




                                                    7
\\ca6cin5\unpub\pending\14a0620n-06.txt



         GRIFFIN, Circuit Judge, concurring in part and dissenting in part.

         In my view, the district court erred in entering summary judgment against Lamson’s

contract claim. I would reverse that aspect of the district court’s judgment and remand for

further proceedings on that claim. I join the majority in their resolution of the other issues.

         There is no real dispute that Youngstown Steel Door Industries, Inc. (YSD) was required

to reimburse Lamson by virtue of the guarantor relationship set forth in the settlement

agreement. In Ohio, “the law implies an obligation of a principal debtor to reimburse his

guarantor for any amount that the guarantor is required to pay on the guaranteed indebtedness.”

Mut. Fin. Co. v. Politzer, 256 N.E.2d 606, 610 (Ohio 1970); see Frank Lerner & Assoc., Inc. v.

Vassy, 599 N.E.2d 734, 740 (Ohio Ct. App. 1991) (describing the reimbursement obligation as

arising from an “implied contract of indemnity”); Nat’l Sur. Corp. v. Seward, 165 N.E. 588, 590

(Ohio Ct. App. 1928) (describing the guarantor as “a simple contract creditor of the principal

[who] is entitled to maintain the common-law action for money paid”). See also Poe v. Dixon,

54 N.E. 86, 88 (Ohio 1899) (treating such an action as “[a]n action upon a contract not in

writing”). And the defendants are surely incorrect in contending that insufficient consideration

supported the guarantee in the first place. See Coldwell Banker Residential Real Estate Servs.,

Inc. v. Bishop, 498 N.E.2d 1382, 1385 (Ohio Ct. App. 1985) (“In general, if the consideration

given is sufficient to support a contract it does not matter from or to whom it moves. The

consideration may be given to the promisor or a third person or may be given by the promisee or

a third person.”).

         Despite YSD’s patent legal obligation to reimburse Lamson for the recurring $40,000

monthly payments that Lamson made on YSD’s behalf under the guarantee, the evidence

suggests that defendants purposefully decided to default on YSD’s obligations to its retirees in

the hope that Lamson would have no recourse against them. Mundinger, for example, advised

                                                  8
\\ca6cin5\unpub\pending\14a0620n-06.txt



YSD’s lawyers and accountants that YSD “has been losing money for several months” due in

part to its payment of the retiree obligations and suggested one way out of YSD’s financial crisis:

“[I]f we default on these payments the responsibility goes back to [Lamson]. I see no other

obligation than to advise the appropriate parties that we will be in default.” Even as defendants

made the decision to abandon the retirees and leave Lamson with the obligation, they

appropriated more than $3.5 million from YSD as cash distributions to themselves and spun off

to themselves a YSD subsidiary that later sold for $1.25 million.

         Given YSD’s reimbursement obligations, entering summary judgment against Lamson is

not appropriate on these facts.           As a result, the primary obstacle separating Lamson from

recovery is defendants’ assertion that Lamson waived its potentially meritorious claim by failing

to assert it in the district court. In my view, Lamson’s claim was sufficiently preserved in the

district court. Lamson pled breach of contract and unjust enrichment claims against defendants

in both state court and federal court, specifically alleging breaches of both the purchase

agreement and the settlement agreement. Ohio state courts have construed similar allegations as

sufficient notice pleading to state a cause of action for breach of an implied contract. See

Hambleton v. R.G. Barry Corp., 465 N.E.2d 1298, 1302 (1984) (Ohio 1984) (noting that the

“actual nature” of the plaintiff’s unjust enrichment allegations was an implied-contract claim

rather than a tort claim).

         After defendants moved for summary judgment, the parties’ arguments evolved over time

from a focus on the purchase agreement to a focus on the settlement agreement. By the time the

district court held a hearing on the summary judgment motion, Lamson explicitly argued that it

possessed an implied right to indemnity from YSD by virtue of the settlement agreement and that

defendants’ failure to reimburse Lamson breached their duty to indemnify. In the end, the

district court reached a conflicted ruling, deciding on the one hand that Lamson “limits its breach

                                                     9
\\ca6cin5\unpub\pending\14a0620n-06.txt



of contract action solely to the . . . Purchase Agreement” rather than the settlement agreement,

but finding on the other hand that there was “no breach” of the settlement agreement because it

“does not contain an indemnity clause entitling Lamson to recover from YSD amounts Lamson

expended under its guarantees.”

         We may generally reach an issue of law on appeal if the district court has resolved it. See

United States v. Clariot, 655 F.3d 550, 556 (6th Cir. 2011) (“[T]here can be no forfeiture ‘where

the district court nevertheless addressed the merits of the issue.’” (quoting Blackmon–Malloy v.

U.S. Capitol Police Bd., 575 F.3d 699, 707 (D.C. Cir. 2009)). Despite the fact that the parties’

positions appear to have evolved over time, Lamson’s current claims were encompassed in its

pleadings and arguments before the district court at the time of the summary judgment ruling.

Given that the district court was specifically informed by Lamson of the implied duty to

reimburse and ruled on the issue, I conclude that Lamson’s argument was sufficiently before the

district court to preserve it for appeal.

         In my view, defendants have failed to show at the summary judgment stage that Lamson

is not owed reimbursement for the substantial sums it incurred under the guarantee due to

defendants’ conduct. I therefore respectfully dissent from the majority’s disposition of that

portion of Lamson’s claim against them.




                                                 10